DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 were originally filled on 08/29/2019 and claimed priority on KR10-2019-0095551, which was filled on 08/06/2019. 
Information Disclosure Statement
The Information Disclosure Statement filed on 08/29/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Longitudinal drive unit in claim 1
Transverse drive unit in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraph 0123, the drive unit is a motor
According to paragraph 0123, the drive unit is a motor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “introduce” in claims 1, 4-5, 7-8, 10, 18, and 20 is used by the claim to mean “retract,” while the accepted meaning is “bring (something, especially a product, measure, or concept) into use or operation for the first time” or “make (someone) known by name to another in person, especially formally”. The term is indefinite because the specification does not clearly redefine the term. (For examination purposes, examiner will interpret the term “introduce” as “retract”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakakibara et al (US 20200078959 A1) (Hereinafter referred to as Sakakibara)

Regarding Claim 1, Sakakibara teaches a grip manipulator (See at least Sakakibara Figure 3) comprising: 
a manipulator body (See at least Sakakibara Paragraph 0034 and Figure 2, the base is interpreted as a manipulator body); 
a support rod of a first group and a support rod of a second group provided to protrude from the manipulator body in a direction (See at least Sakakibara Paragraph 0038 and Figure 3, there are two second finger members that protrude from the base; one of the second finger members is interpreted as a support rod of a first group, the other second finger member is interpreted as a support rod of a second group); 
a longitudinal drive unit configured to discharge or introduce the support rod of the first group or the support rod of the second group in the protruding direction (See at least Sakakibara Paragraph 0038 and Figure 3, the switching mechanism is interpreted as a longitudinal drive unit; See at least Sakakibara Paragraph 0063, the switching mechanism can be a motor); and 
a transverse drive unit configured to spread or gather the support rod of the first support group or the support rod of the second group in a direction perpendicular to the protruding direction (See at least Sakakibara Paragraphs 0041-0042 and Figure 3, the motor that drives the ball screw is interpreted as a transverse drive unit).

Regarding Claim 2, Sakakibara discloses the support rod of the first group and the support rod of the second group are alternately provided on a circumference (See at least Sakakibara Figure 6, the two second finger members are alternately provided along the boundary of the base, which is interpreted as a circumference). 

	Regarding Claim 3, Sakakibara discloses a controller configured to control driving of each of the longitudinal drive unit and the transverse drive unit (See at least Sakakibara Paragraph 0006, the control unit controls the driving mechanism, which is the transverse drive unit, and the switching, which is the longitudinal drive unit). 

	Regarding Claim 8, Sakakibara discloses a holder forming an opening into which the support rod is fitted (See at least Sakakibara Paragraph 0038 and Figure 2, the second finger members are held in the opening of the first finger member, which is interpreted as a holder); and 
a transverse guide hole formed in the body to restrain the holder in the direction in which the support rod is introduced or discharged (See at least Sakakibara Paragraphs 0041-0042 and Figure 3, there is a hole in the body that allows the second finger members to spread or gather and the first finger member is fixed to nuts, which would restrain the first finger member) and guide movement of the holder in the direction in which the support rod spreads or gathers (See at least Sakakibara Paragraphs 0041-0042 and Figure 3, the holder/first finger members are guided using the linear guide in the direction in which the second finger members spread or gather), 
wherein the support rod is moved in the holder in the direction in which the support rod is introduced or discharged (See at least Sakakibara Paragraph 0038 and Figures 2 and 3, the second finger members move in the direction in which they are introduced or discharged).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Rose et al (US 20150019013 A1) (Hereinafter referred to as Rose)

Regarding Claim 9, Sakakibara fails to disclose the support rod includes a support protrusion protruding from an outer peripheral surface of an inner end thereof so as to be caught by the holder.
However, Rose teaches a support protrusion that protrudes from an outer peripheral surface so as to be caught (See at least Rose Paragraph 0104 and Figure 6a, the contact head is interpreted as a support protrusion which protrudes from an outer peripheral surface and would be caught since it is wider than the hole). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Sakakibara with Rose to have a support protrusion that is caught by the holder. A support protrusion would contact an object of intertest (See at least Rose Paragraph 0104). By making contact, the support protrusion ensures that the system is effective because the support rod will not be able to fall out of the holder.  

Regarding Claim 16, Sakakibara discloses the manipulator body further comprises an opening providing an area so that the support rod of the first group and the support rod of the second group protrude (See at least Sakakibara Figure 3, there is a hole in the body that the support rods protrude from), 
wherein the opening serves as the transverse guide hole (See at least Sakakibara Paragraphs 0041-0042 and Figure 3, the first finger members are guided using the linear guide in the hole to spread and gather).

Regarding Claim 17, Sakakibara fails to disclose at least one sensor among a pressure sensor, an image sensor, a humidity sensor, and a distance sensor that sense a state of an object, 
wherein a value measured by the at least one sensor is reflected in an instruction transmitted from a controller to each drive unit.
However, Rose teaches at least one sensor among a pressure sensor, an image sensor, a humidity sensor, and a distance sensor that sense a state of an object (See at least Rose Paragraph 0187, the pressure sensors sense the pressure on the object), 
wherein a value measured by the at least one sensor is reflected in an instruction transmitted from a controller to each drive unit (See at least Rose Paragraph 0091, the processor, which is interpreted as a controller, receives pressure measurements; See at least Rose Paragraph 0177, the feedback from the pressure sensor is used to control the actuators).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Sakakibara with Rose to have a pressure sensor that sense a state of an object, and to control the drive unit based on the value measured. This would allow the system to control the pressure applied to an object, thus, ensuring a fragile object or an object that can only have a limited pressure applied, are not gripped with too much pressure (See at least Rose Paragraph 0098). This would increase the safety of the objects gripped by the gripper, making the system more desirable. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Kim et al (US 20210197403 A1) and Tanishima et al (US 20210170587 A1) (Hereinafter referred to as Kim and Tanishima respectively)

Regarding Claim 10, Sakakibara discloses a transverse drive motor configured to… move the holder in the direction in which the support rod spreads or gathers (See at least Sakakibara Paragraphs 0041-0042 and Figure 3, the motor rotates to spread or gather the support rods) and
a longitudinal drive motor configured to… move the support rod in the direction in which the support rod is introduced or discharged (See at least Sakakibara Paragraph 0038 and Figure 3, the switching mechanism is interpreted as a longitudinal drive unit; See at least Sakakibara Paragraph 0063, the switching mechanism can be a motor).
Sakakibara fails to disclose a transverse drive wire connected to the holder; 
and unwind or wind the transverse drive wire so as to move the holder in the direction in which the support rod spreads or gathers. 
However, Kim teaches a transverse drive wire connected to the holder (See at least Kim Paragraphs 0053-0055 and figures 4-5, the wires are inside the finger members); 
and unwind or wind the transverse drive wire so as to move the holder in the direction in which the support rod spreads or gathers (See at least Kim Paragraphs 0053-0055, the wires are wound and unwound to open and close the fingers, which is interpreted as spreading or gathering). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Sakakibara with Kim to use a wire that is wound or unwound to move the holder in the direction in which the support rod spreads or gathers. Winding or unwinding the wires allow the finger modules to be bent toward the base or spread (See at least Kim Paragraphs 0053-0055). This would allow the finger modules to open and close, which would allow the system to grip objects of different sizes. 
the longitudinal drive unit includes: a longitudinal drive wire connected to the support rod; and 
unwind or wind the longitudinal drive wire so as to move the support rod in the direction in which the support rod is introduced or discharged.
However, Tanishima teaches the longitudinal drive unit includes: a longitudinal drive wire connected to the support rod (See at least Tanishima Paragraph 0051, wires are connected to the extendable arm); and 
unwind or wind the longitudinal drive wire so as to move the support rod in the direction in which the support rod is introduced or discharged (See at least Tanishima Paragraph 0051, the motor pulleys wind and unwind the wires to extend or contract the arm).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Tanishima to use a wire that is wound or unwound to move the support rod in the direction in which the support rod is introduced or discharged. Winding or unwinding the wires allow arm to extend or contract (See at least Tanishima Paragraph 0051). This would allow the support rods to be extended or contracted, which would allow the system to grip objects at different lengths. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Kim and Tanishima, and in further view of Yerazunis et al (US 20200306995 A1) and Rose (Hereinafter referred to as Yerazunis)

Regarding Claim 11, Sakakibara fails to disclose the transverse drive wire includes: a first wire connected to one side of the holder; and 
a second wire connected to a remaining side of the holder. 
the transverse drive wire includes: a first wire connected to one side of the holder (See at least Kim Paragraph 0053 and Figure 4, the first wire is on one side of the finger member); and 
a second wire connected to a remaining side of the holder (See at least Kim Paragraph 0054 and Figure 5, the second wire is on the other side of the finger member). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Sakakibara with Kim to have a wire on each side of the holder. This would allow the system to wind or unwind either wire, to move the fingers toward the base or spread (See at least Kim Paragraphs 0053-0055). Having two wires on opposite sides allows the wires to be wound in opposite directions (See at least Kim Paragraph 0054). Also, having two wires increases the safety of the system because the fingers can still spread or bend even if one wire fails. 
Modified Sakakibara fails to disclose the longitudinal drive wire includes a third wire and a fourth wire that are connected to an inner end of the support rod. 
However, Tanishima teaches this limitation (See at least Tanishima Paragraphs 0051 and 0071, there are two wires in the inner end of the support rod/arm connected to one motor, and another wire connected to a second motor). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Tanishima to have a third and fourth wire connected to the inner end of the support rod. Having two wires allows the wires to be wound in opposite directions, which means one wire can be used to extend the arm, while the other wire contracts the arm (See at least Tanishima Paragraph 0051). This increases the operability of the gripper by allowing the gripper to move in both directions longitudinally. 
Modified Sakakibara fails to disclose a first hole formed in one side of the transverse guide hole so that the first wire passes through the first hole; 
a second hole formed in a remaining side of the transverse guide hole so that the second wire passes through the second hole. 
However, Yerazunis teaches holes on both side of the manipulator body that wires pass through (See at least Yerazunis Figures 1 and 4, there are holes on each side of the base to allow the cables to connect to the grippers). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Yerazunis to have holes on both sides of the transverse guide holes so that wires can pass through. Since the wires/cables actuate motion (See at least Yerazunis Paragraph 0019), one would be motivated to have holes for the wires/cables to connect to the grippers so that the grippers can be actuated, thus, allowing the grippers to grip objects. By having holes on both sides, the gripper/support rods can be actuated in both directions. 
Modified Sakakibara fails to disclose a third hole formed in the holder or the manipulator body so that the third wire passes through the third hole.
However, Rose teaches this limitation (See at least Rose Paragraph 0115 and Figure 6d, wire 636c runs from the outside to the inside of the piston chamber walls, which is interpreted as the holder). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Rose to have a third hole for a third wire. Wires are used to make an external connection (See at least Rose Paragraph 0109). One would be motivated to have a third hole so the longitudinal drive unit may be connected to the support rods, thus, allowing the support rods to extend and contract. 

Regarding Claim 12, modified Sakakibara fails to disclose the first hole, the one side of the holder connected to the first wire, the remaining side of the holder connected to the second wire, and the second hole are located on a straight line in the direction in which the support rod spreads or gathers. 
However, Yerazunis teaches this limitation (See at least Yerazunis Paragraph 0083 and Figure 4, holes 4-1-1002 are interpreted as the holders connected to the first and second wires, and holes 4-1-1006 are interpreted as first and second holes; all the holes are on a straight line in the direction the fingers spread or gather). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Yerazunis to have the first hole, the one side of the holder connected to the first wire, the remaining side of the holder connected to the second wire, and the second hole are located on a straight line in the direction in which the support rod spreads or gathers. Since the wires pass through the holes, and the first and second wires are used to actuate movement in the spreading and gathering direction (See at least Yerazunis Paragraph 0019), one would be motivated to have the holes and wires all in a straight line in the spreading and gathering direction. This would allow the grippers to be actuated on both sides in the spreading and gathering direction, and the wires will be able to pass through the holes to actuate motion. 
Modified Sakakibara fails to disclose the third hole is located closer to the direction in which the support rod is discharged than the inner end of the support rod connected to the third wire.
However, Rose teaches this limitation (See at least Rose Figure 6d, the wire 636c is located closer to the direction which the piston is discharged, than where the support rod is connected to the wire, which is located within the chamber walls/holder where the piston is introduced). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Rose to have the third hole be closer to the direction in which the support rod is discharged than the inner end of the support rod connected to the third wire. This would allow the wire 

Regarding Claim 13, modified Sakakibara fails to disclose the longitudinal drive motor includes: 
a third motor connected to the third wire; and 
a fourth motor connected to the fourth wire.
However, Tanishima teaches longitudinal drive motor includes: 
a third motor connected to the third wire (See at least Tanishima Paragraph 0051, the first wire is interpreted as the third wire, which is connected to the first motor, which is interpreted as a third motor); and 
a fourth motor connected to the fourth wire (See at least Tanishima Paragraph 0071, the fifth wire is interpreted as the fourth wire, which is connected to the second motor, which is interpreted as the fourth motor).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Tanishima to have a third motor connected to a third wire, and a fourth motor connected to the fourth wire. The motors are what cause the wires to actuate movement (See at least Tanishima Paragraphs 0051 and 0071). By having a motor for each wire, the wires can be controlled independently, thus, allowing for a greater range of control of the gripper. 
Modified Sakakibara fails to disclose the transverse drive motor includes: 
a first motor connected to the first wire; and 
a second motor connected to the second wire. 
However, Yerazunis teaches the transverse drive motor includes: 
a first motor connected to the first wire (See at least Yerazunis Paragraph 0074 and Figure 2, each motor is connected to cables); and 
a second motor connected to the second wire (See at least Yerazunis Paragraph 0074 and Figure 2, each motor is connected to cables).
 It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Yerazunis to have a first motor connected to a first wire, and a second motor connected to the second wire. The motors drive the cables (See at least Tanishima Paragraph 0074) and the cables actuate motion (See at least Yerazunis Paragraph 0019). By having a motor for each wire, the wires can be controlled independently, thus, allowing for a greater range of control of the gripper. 

Regarding Claim 14, Sakakibara fails to disclose the transverse drive motor includes a bidirectional transverse drive motor having a bidirectional pulley to which the first wire and the second wire are connected so as to be wound in opposite directions.
However, Kim teaches this limitation (See at least Kim Paragraphs 0053-0055, the pulley is connected to a rotary shaft which winds or unwinds the wires). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Sakakibara with Kim to have the wires be connected to a bidirectional transverse motor. This would allow the system to wind or unwind either wire, which can move the fingers toward the base or spread (See at least Kim Paragraphs 0053-0055). Having two wires on opposite sides allows the wires to be wound in opposite directions (See at least Kim Paragraph 0054), thus, increasing the operability. Also, having two wires increases the safety of the system because the fingers can still spread or bend even if one wire fails.
Modified Sakakibara fails to disclose the longitudinal drive motor includes a bidirectional longitudinal drive motor having a bidirectional pulley to which the third wire and the fourth wire are connected so as to be wound in opposite directions. 

It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Kim to have the wires be connected to a bidirectional transverse motor. This would allow the system to wind or unwind either wire, which can extend or contract the arm (See at least Tanishima Paragraph 0051). Having two wires allows the wires to be wound in opposite directions, which means one wire can be used to extend the arm, while the other wire contracts the arm (See at least Tanishima Paragraph 0051). This increases the operability of the gripper by allowing the gripper to move in both directions longitudinally.

Regarding Claim 15, modified Sakakibara fails to disclose at least one of the wires is connected by an elastic spring at one position. 
However, Rose teaches this limitation (See at least Rose Paragraph 0115 and Figure 6d, the wire is coupled to a spring that expands and contracts, which is interpreted as elastic).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sakakibara with Rose to have one of the wires connected to an elastic spring. The spring will expand and contract as the rods move (See at least Rose Paragraph 0115), which will help the rods discharge and retract, which will make the system more efficient. 

Allowable Subject Matter
Claims 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 4-7 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al (US 20060012197 A1) teaches a robotic hand with an extendable palm
Saadat et al (US 20210178607 A1) teaches a long arm gripping mechanism that can move longitudinally and laterally. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664